OPEN MEETING LAW — SCHOOL BOARDS — RECORDING VOTE OF EACH MEMBER Title 25 Ohio St. 201 [25-201] (1971) requires that the vote of each individual member of a governing body be recorded. Attorney General's Opinion No. 75-206 is hereby superseded by this opinion.  The Attorney General has received your letter wherein you ask the following question: "Is Attorney General's Opinion No. 75-206 still in force and effect in view of the holding of the Oklahoma Supreme Court in the case of Oldham v. Drummond, 542 P.2d 1309?" Attorney General Opinion No. 75-206 interpreted 25 Ohio St. 201 [25-201] (1971) which provides in part as follows: "All meetings of the governing bodies of all municipalities located within the State of Oklahoma, boards of county commissioners of the counties in the State of Oklahoma, boards of public and higher education in the State of Oklahoma and all other boards, bureaus, commissions, agencies, trusteeships or authorities in the State of Oklahoma supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public properties, must be public meetings and in all such meetings the vote of each member must be publicly cast and recorded. . . ." Attorney General's Opinion No. 75-206 held that the record of the meeting of the governing board must reflect how each individual member cast his vote on questions on which a vote is taken. In the body of the opinion, however, the following language appears: "If the minutes of the particular meeting reflect the names of those who are present for a meeting, and reflect that the vote on a given question was unanimous, such a record would be sufficient. It would also be sufficient if the record reflected by name those who opposed the matter; provided, the minutes of the meeting reflect what members were present at the meeting." This language appears to be in conflict with a subsequent decision of the Oklahoma Supreme Court in Oldham v. Drummond Board of Education, 542 P.2d 1309 in which the Court held as follows: "We hold 25 Ohio St. 201 [25-201] (1971) requires the vote of each individual member to be recorded." It is clear from the language in the above case that the vote of each individual member of a governing body must be recorded.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Title 25 Ohio St. 201 [25-201] (1971) requires that the vote of each individual member of a governing body be recorded. Attorney General's Opinion No. 75-206 is hereby superseded by this opinion.  (MARVIN C. EMERSON) (ksg)